Citation Nr: 0201977	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1995, for the award of service connection for nephrectomy of 
the left kidney.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Togus, 
Maine.  The Board denied this matter by decision dated in 
May 2000.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which granted the VA 
Secretary's motion to vacate the May 2000 decision and remand 
to the Board for further consideration consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  By rating decision dated in May 1980, the RO denied 
service connection for a left kidney disorder and properly 
notified the veteran of that determination at his address of 
record; as he did not timely perfect an appeal, the May 1980 
decision became final.

3.  By rating decision dated in July 1994, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for a left kidney disorder and properly notified 
him of that determination by letter dated in August 1994; as 
he did not timely appeal, the July 1994 determination became 
final.

4.  The veteran disagrees with how the RO weighed the facts 
and the evidence considered in its May 1980 and July 1994 
determinations.

5.  There was no undebatable error of fact or law in either 
the May 1980 or July 1994 rating decision that would change 
the outcome of either decision.

6.  The veteran signed a judicial pleading on November 30, 
1995, which the RO accepted as an application to reopen his 
claim of entitlement to service connection for a left kidney 
disorder.

7.  By rating decision dated in October 1997, the RO 
established service connection for a nephrectomy of the left 
kidney, effective November 30, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
30, 1995, for an award of service connection for left kidney 
nephrectomy have not been met.  38 U.S.C.A. §§ 5107, 5100 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

2.  The RO decisions dated in May 1980 and July 1994, which 
denied service connection for a left kidney disorder, were 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where a veteran served for at 
least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a) (2001). 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  The Court continued to state 
that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo v. Brown, 6 
Vet. App. at 44; see also Russell v. Principi, 3 Vet. App. at 
313-314.  Furthermore, any breach by VA of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error because such a breach creates only an incomplete record 
rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2001).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active duty.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).

Initial Matter

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the issue on appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Court held that when the Board addresses in its decision 
a question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In this case the Board first notes that, in October 2001, the 
Board contacted the veteran and advised him as to the Court's 
Order.  The Board afforded the veteran an opportunity to 
submit additional argument and evidence in support of his 
appeal.  The veteran responded by informing the Board that he 
had no further evidence to submit and requested his case be 
forwarded to a Board Member for a decision.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the VCAA and its 
implementing regulations insofar as VA has already met all 
notice and duty to assist obligations to the veteran under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to service connection, 
finality and the reopening of claims, and the assignment of 
effective dates, and has, by information letters, rating 
actions, and the statement of the case been advised of the 
evidence considered in connection with his appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  See 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(1), (e)).  The claims file 
reflects inclusion of all relevant rating actions and 
correspondence from the veteran and from VA, as well as 
inclusion of the evidence considered at the time of the prior 
RO decisions denying benefits based on a left kidney 
disorder.  Insofar as the matter on appeal is limited to the 
question of the appropriate effective date and as the denial 
herein turns on the date of receipt of a claim to reopen, the 
Board finds no additional development in the form of 
obtaining any other medical opinions or documentation 
relevant to the character of the veteran's service is 
necessary.  The veteran has not identified the existence of 
any evidence or correspondence received subsequent to the 
last final decision and prior to the currently assigned 
effective date.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without undertaking additional development or without first 
affording the RO an opportunity to consider the claim anew in 
light of the newly published regulations found at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
A remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claims.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

The claims file reflects initial receipt of a claim for VA 
benefits based on kidney problems in March 1980.  At that 
time the veteran identified VA treatment for a kidney 
disorder in April 1978, as well as private, post-service 
treatment for kidney problems.  

In May 1980, the RO considered the veteran's claim.  The RO 
reviewed service  medical records.  Those records include 
complaint of low back and left lower quadrant pain in May 
1967; X-ray and urinalysis were reported as negative.  Other 
records include complaints such as headache and dizziness, 
with a sore throat, diagnosed as pharyngitis; and a cough 
with chills, rhinorrhea and a sore throat, diagnosed as an 
upper respiratory infection.  Service medical entries and the 
report of examination at discharge are negative for any 
diagnosed kidney disorder.  The RO also considered a private 
report dated in March 1980, which notes that the veteran 
underwent left kidney removal for a left ureteral pelvic 
junction obstruction with a non-functional left kidney.  The 
private report notes a 10-year history of intermittent flank 
pain, exacerbated by consumption of alcoholic beverages.  In 
May 1980, the RO also considered the report of VA examination 
conducted in March 1980.  The veteran reported having had 
back pains and blood in his urine for years, but denied 
having experienced such since having his left kidney removed 
earlier in March 1980.

In the May 1980 decision, the RO denied service connection 
for a kidney disorder resulting in kidney removal as such was 
not shown in service and not shown to be related to service.  
The RO notified the veteran of the denial and advised him of 
his appellate rights.  In June 1980 he submitted a notice of 
disagreement and the RO issued a statement of the case later 
that same month.  The veteran did not perfect his appeal by 
filing a timely substantive appeal thereafter.

In letters dated in June and July 1983, the RO advised the 
veteran that service connection had previously been denied 
for a left kidney disorder and that in order to reopen his 
claim new and material evidence was required.  A review of 
the claims file thereafter and up until 1994 reveals the 
veteran's pursuit of claims relevant to psychiatric problems, 
exposure to herbicides and a shoulder disability, without 
mention of kidney disability.

In early 1994, the RO received a statement from the veteran's 
then-representative, indicating an intent to reopen a claim 
of entitlement to service connection for a left kidney 
disorder.  By letter also dated in April 1994, the RO advised 
the veteran of the need for new and material evidence to 
reopen his claim.  In a decision dated in July 1994, the RO 
denied reopening the veteran's claim.  The RO considered 
additionally received reports of outpatient treatment from 
the Togus, Maine, VA Medical Center, as well as lay 
statements and a report of VA examination conducted in May 
1994.  Such evidence primarily relates to psychiatric 
problems and does not include medical assessment as to the 
onset of the veteran's kidney problems.  The RO notified the 
veteran of the July 1994 denial by letter dated in 
August 1994.  He did not appeal and the decision became 
final.

On November 30, 1995, the veteran filed a legal proceeding 
against VA in the United States District Court of the 
District of Maine.  He alleged he had been improperly denied 
service connection for a kidney disorder by VA.  The RO 
accepted such documentation as an application to reopen the 
veteran's claim of entitlement to service connection for a 
kidney disorder.  In a rating decision dated in July 1996, 
the RO denied reopening the veteran's claim and notified him 
of that denial by letter dated in August 1996.  The veteran 
appealed that determination.  

Thereafter the RO received additional evidence, including a 
medical opinion specifically relating the onset of a kidney 
disorder to the veteran's period of service.  By rating 
decision dated in October 1997, the RO granted service 
connection for a left kidney nephrectomy, effective November 
30, 1995.  The veteran appealed with respect to the assigned 
effective date.  

Analysis

The veteran contends that the effective date for the grant of 
service connection for a left kidney disorder should be March 
1980, the date he filed his initial claim for benefits.  
Although the veteran did file an initial claim for benefits 
in March 1980, the RO denied such claim by rating decision 
dated in May 1980.  As set out above, the veteran did not 
timely respond to the statement of the case issued by the RO.  
As such the decision became final.  38 U.S.C. § 4005(c) 
(1976) [38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. 
§ 20.1103 (2001)].  The RO also denied reopening the 
veteran's claim in July 1994 and he did not initiate an 
appeal to that decision; accordingly, that determination also 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).

The veteran has raised two contentions relevant to the 
finality of the May 1980 decision.  First, he has argued that 
he did not receive notice of the May 1980 decision.  A review 
of the file shows that notice of that determination was sent 
to the veteran's address of record, and, moreover, that he 
evidenced receipt of such notice and/or a knowledge of the 
decision via his responding with a timely notice of 
disagreement.  The veteran continues to argue that he did not 
receive the statement of the case shown as issued by the RO 
in response to his notice of disagreement.  The statement of 
the case was sent, however, to the same address of record as 
the notice of the decision.  The law presumes the regularity 
of the administrative process absent clear evidence to the 
contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  The presumption of 
regularity may be rebutted by "clear evidence to the 
contrary," see Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992); however, clear evidence to the contrary has been 
interpreted as evidence that the document in question has 
been mailed to an incorrect address.  See Fluker v. Brown, 5 
Vet. App. 296, 298 (1993) (citing Piano v. Brown, 5 Vet. App. 
25, 27 (1993) (per curiam).  A statement of non-receipt from 
the veteran, such as in this case, is not the type of "clear 
evidence" to the contrary sufficient to rebut the presumption 
of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  As such, non-notification is not shown so as to 
prevent the May 1980 decision from becoming final.

The veteran also asserts that his file is now incomplete and 
was incomplete at the time of the May 1980 decision.  He has 
argued that additional records are available, such as records 
from hospitals in which he was treated in service or 
personnel records from the Federal Bureau of Investigation 
(FBI) or the Central Intelligence Agency (CIA) showing he was 
discharged for kidney problems, or showing treatment for a 
kidney disability while in service.  He has identified 
treatment for symptoms such as a headache or low back pain or 
left flank pain as appearing in his service records but not 
acknowledged by VA.  In response the Board notes first, that 
a review of the claims file shows that the service medical 
records associated with the claims file at the time of the 
May 1980 decision included entries noting the veteran's in-
service complaints of low back and lower quadrant pain and 
that attempts to obtain additional records were made, and 
were unsuccessful.  The veteran has not provided any specific 
information as to why the FBI or CIA would have relevant 
information and, personnel records now associated with the 
claims file do not support his contention that he was 
discharged by reason of kidney disability.  In any event, the 
basis for the effective date assignment is the date of 
receipt of the veteran's claim to reopen, November 30, 1995.  
The denial herein is not based on any refusal of VA to 
recognize the veteran's service-incurred kidney problems; 
rather, such causal nexus was first established by evidence 
received subsequent to the July 1994 last final decision in 
this matter, and, was the basis for the grant of service 
connection.

The Board notes parenthetically that a lapse in the duty to 
assist could constitute such a grave procedural error as to 
prevent a decision from becoming final.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  The Court of Appeals for the 
Federal Circuit (Federal Circuit) did not hold, however, that 
all breaches of the duty to assist are such grave procedural 
errors that they render a claim nonfinal; rather, it singled 
out "[the failure of VA to obtain] SMRs for special 
attention[,] because they are generally in the control of VA 
and are otherwise irreplaceable."  Dixon v. Gober, 
14 Vet. App. 168, 172 (2000) (citing Hurd v. West, 13 Vet. 
App. 449, 453(2000)). 

The Court has held that Hayre should be applied 
conservatively.  Simmons v. West, 14 Vet. App. 84, 89 (2000).  
In Simmons the Court noted that the Federal Circuit seemed to 
place substantial weight on three factors, none of which is 
present here. First, the Federal Circuit noted that the VA 
assistance sought was specifically requested.  Second, the 
Hayre opinion stressed the lack-of-notice element of that 
case that may "undermine[] the operation of the veterans' 
benefits system by altering its manifestly pro-claimant 
character and jeopardizing the veteran's ability to appeal in 
what may appear to be a fundamentally unfair manner."  Third, 
the Simmons Court noted that the Federal Circuit in Hayre 
seemed to have considered the particularly vital role that 
service medical records can play in determining the question 
of in-service incurrence of a disability.  Id.

Here there is no indication that the veteran specifically 
requested that any particular records be obtained in 
connection with the May 1980 RO decision, or that the veteran 
could have been misled by any of the notices he did or did 
not receive.  The veteran has not contended that the RO 
failed to obtain highly pertinent service records, rather his 
dispute is with the RO's interpretation of the service 
medical notations.  In short, the Board does not find a grave 
procedural error in the RO's May 1980 decision to prevent 
such from becoming final.  The veteran's remedy was to 
perfect his appeal to that decision; he did not do so.

The Board has therefore considered whether CUE exists in the 
May 1980 or July 1994 past rating decisions, which are final 
in this case.  See 38 C.F.R. § 3.105(a).  At that time of the 
May 1980 rating decision the record contained service medical 
records negative for any specific clinical findings of kidney 
disease or any diagnosis thereof, and also of medical 
evidence dated many years after service discharge and showing 
only that the veteran sought treatment in or about 1978 
resulting in removal of his kidney in 1980.  The record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to have rendered his own opinions on the 
significance of any in-service symptoms or medical notations, 
or own medical diagnoses or causation competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Based on consideration of 
the competent evidence extant in May 1980, therefore, the RO 
denied service connection as no left kidney disorder was 
first manifested in or related to the veteran's service 
period.  The veteran has not identified, nor does the record 
show, that the RO considered erroneous facts or mistakenly 
applied the laws relevant to service connection at the time 
of the May 1980 decision.  Rather, it appears the veteran is 
disagreeing with how the facts were weighed, specifically, 
that in-service complaints of low back pains, as well as 
notation of headaches, were indicative of the onset of his 
kidney disorder.  The determination as to CUE is, however, to 
be made based on the evidence of record at the time of the 
decision in question.  In this case the record considered by 
the RO in May 1980 contained no medical opinion or other 
medical notation that kidney disease was first shown in 
service or otherwise related thereto.  As such, there is no 
basis for finding CUE in the May 1980 decision and that 
decision remains final.  

The Board continues to note that the RO, in July 1994, 
considered whether new and material evidence had been 
received to reopen the veteran's claim.  At that time the 
additionally received evidence included lay statements, a VA 
examination and VA outpatient records primarily relevant to 
the veteran's psychiatric problems.  To the extent such 
records included note of the veteran's left kidney removal 
and history of kidney problems, they do no include any 
medical evidence showing the onset of such kidney problems 
during service or relating such problems thereto, but, 
rather, are merely cumulative in noting the veteran's own 
history of kidney problems for many years.  The RO considered 
38 C.F.R. § 3.156(a) and the case law governing finality and 
the reopening of claims at that time.  Under such laws the 
newly received evidence was not material to the basis of the 
RO's May 1980 denial, i.e., the newly received evidence did 
not demonstrate an in-service identification of kidney 
disease or a post-service opinion that the veteran's left 
kidney problems were, in fact, related to service.  The RO 
correctly applied the extant law to the facts of the case.  
The veteran again appears to be disagreeing with how the 
facts were weighed, in essence arguing that the evidence 
already of record supported his claim, or to be disagreeing 
with the RO's failure to additionally assist him in his 
claim.  Such does not amount CUE in the July 1994 decision.

Absent a successful claim of CUE, the May 1980 and July 1994 
RO decisions remain final and any claim filed prior to such 
dates cannot form the basis for the assignment of an 
effective date for the grant of service connection for a left 
kidney disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991).

Here the Board notes that a review of the claims file reveals 
that subsequent to the July 1994 decision and notification to 
the veteran thereof, the next communication from the veteran 
consists of the legal pleadings dated November 30, 1995.  As 
set out, service connection was granted effective that date, 
based on the later receipt of evidence establishing a nexus 
between the veteran's left kidney removal and service.  There 
is no evidence or any communication dated in the interim 
between the final July 1994 decision and the November 30, 
1995 pleadings that may reasonably be construed as an 
application to reopen the claim of entitlement to service 
connection for a left kidney disorder.  As such 38 C.F.R. 
§ 3.400(1)(1)(ii) is for application, and the effective date 
may not be earlier that the date of receipt of the November 
30, 1995 claim.  The veteran's appeal is, accordingly, 
denied.  38 C.F.R. § 3.105(a).


ORDER

Entitlement to an effective date earlier than November 30, 
1995, for the award of service connection for the loss of a 
kidney, is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

